Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed June 20, 2022, with respect to the rejections of claims 1-4, 9-10, 12-13, and 18-19 under 35 U.S.C. § 102(a)(2) and the rejection of claims 8, 11, and 17 under 35 U.S.C. § 103, have been fully considered.  Previously withdrawn claims 14-15 have been fully considered.  Amended claims 1 and 19 have been fully considered.  Examiner acknowledges cancellation of claims 5-7, 12-13, and 16.  Upon further consideration, a new grounds of rejection is made in view of previously found prior art references.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edo et al. [US PG PUB 20080136575] (hereinafter Edo).

Regarding claim 1, the invention of Edo teaches,
a packaging substrate for mounting an integrated circuit and/or a circuit component (wherein IC chip 80 is omitted in Figs. 1A-1B [visible in Figs. 11A-11B] to show the induction device, Fig. 1, Para. 31; see also Para. 5-6) comprising: 
an upper surface for mounting the integrated circuit and/or circuit component (first principal plane, Fig. 1B, Para. 37); 
a lower surface opposite to the upper surface (second principal plane, Fig. 1B), wherein the lower surface is for mounting to a printed circuit board (PCB) (Para. 6; see also wherein IC chip is to be mounted on the substrate, Para. 5); 
a non-conductive material (wherein the non-conductive material of the package substrate may be plastic [printed circuit board comprises plastic, Para. 1] and thus inherently not electrically conductive as required for the device to operate or else the solenoid would short circuit; see also the insulating substrate 11, Figs. 1A-1B, Para. 30-31);
an inductor structure at least partially embedded in the non-conductive material (structure is partially in 11, Figs. 1A-1B, Para. 30-31) and comprising: 
i) a first conductive material (16a, Figs. 1A-1B, Para. 31) at least partially on a first layer (in contact with first principal plane and substrate 11, Fig. 1A); 
ii) a second conductive (16b, Figs. 1A-1B, Para. 31) material at least partially on a second layer (in contact with second principal plane and substrate 11, Fig. 1A); and 
iii) a plurality of conductive pillars (13b, Figs. 1A-1B, Para. 31); wherein: 
the first conductive material (16a, Figs. 1A-1B, Para. 31), the second conductive material (16b, Figs. 1A-1B, Para. 31) and the conductive pillars (13b, Figs. 1A-1B, Para. 31) are arranged to form a first coil having an inductance (Figs. 1A-1B, Para. 30); and 
the first coil is arranged as a solenoid (Para. 31) having an axis that is approximately parallel to the upper surface of the packaging substrate (wherein the solenoid axis runs parallel with the planar surfaces of the substrate upper surface, Figs. 1A-1B); 
at least one first via (multiple 12a, Figs. 1A-1B, Para. 31) arranged to enable electrical coupling of the inductor structure to the integrated circuit and/or circuit component (contact via upper surface/first principal plane, Fig. 1B); and
at least one second via (multiple 12a, Figs. 1A-1B, Para. 31) arranged to enable electrical coupling of the inductor structure to the PCB (contact via lower surface/second principal plane, Fig. 1B; see also where a plurality of vias 13a exist to form electrical connections).

Regarding claim 2, the invention of Edo teaches,
the packaging substrate of claim 1, wherein: 
the first conductive material (16a, Figs. 1A-1B, Para. 31) is discontinuous (separated in parts, Figs. 1A-1B), such that the first conductive material comprises a plurality of first conductive portions on the first layer (plurality of parts 16a contacting the first principal plane, Figs. 1A-1B); and 
the second conductive material (16b, Figs. 1A-1B, Para. 31) is discontinuous (separated in parts, Figs. 1A-1B), such that the second conductive material comprises a plurality of second conductive portions on the second layer (plurality of parts 16b contacting the second principal plane, Figs. 1A-1B); wherein: 
each of the first conductive portions is coupled to at least one of the second conductive portions by at least one conductive pillar (13b, Figs. 1A-1B, Para. 31).

Regarding claim 3, the invention of Edo teaches,
the packaging substrate of claim 2, wherein at least one of the first conductive portions (16a, Figs. 1A-1B, Para. 31) is coupled to one of the second conductive portions (16b, Figs. 1A-1B, Para. 31) by a first conductive pillar (13b [right], Fig. 1B, Para. 31) and is coupled to another of the second conductive portions (16b, Figs. 1A-1B, Para. 31) by a second conductive pillar (13b [left], Figs 1B, Para. 31).

Regarding claim 4, the invention of Edo teaches,
the packaging substrate of claim 3, wherein: 
each of the first conductive portions (16a, Figs. 1A-1B, Para. 31) is coupled to two conductive pillars (13b [right] and 13b (left), Figs. 1A-1B, Para. 31); and 
for each first conductive portion (16a, Figs. 1A-1B, Para. 31), the two conductive pillars (13b [right] and 13b (left), Figs. 1A-1B, Para. 31) are coupled to different second conductive portions (16b [right and left portions], Figs. 1A-1B, Para. 31).

Regarding claim 10, the invention of Edo teaches,
the packaging substrate of claim 1, wherein the first coil at least partially encloses a magnetic material (wherein the substrate 11 may be ferrite and known to be magnetic, Para. 31).

Regarding claim 18, the invention of Edo teaches,
the packaging substrate of claim 1, wherein the conductive pillars (13b, Figs. 1A-1B, Para. 31) comprises at least one via (13a, Figs. 1A-1B, Para. 37).

Regarding claim 19, the invention of Edo teaches,
a method of providing a packaging substrate for mounting an integrated circuit and/or a circuit component (wherein IC chip 80 is omitted in Figs. 1A-1B [visible in Figs. 11A-11B] to show the induction device, Fig. 1, Para. 31; see also Para. 5-6) comprising: 
providing an upper surface for mounting the integrated circuit and/or circuit component (first principal plane, Fig. 1B, Para. 37; see also Fig. 2A); 
providing a lower surface opposite to the upper surface (second principal plane, Fig. 1B; see also Fig. 2A), wherein the lower surface is for mounting to a printed circuit board (PCB) (Para. 6; see also wherein IC chip is to be mounted on the substrate, Para. 5); 
providing a non-conductive material (wherein the non-conductive material of the package substrate may be plastic [printed circuit board comprises plastic, Para. 1] and thus inherently not electrically conductive as required for the device to operate or else the solenoid would short circuit; see also the insulating substrate 11, Figs. 1A-1B, Para. 30-3); 
providing an inductor structure at least partially embedded in the non-conductive material (structure is partially in 11, Figs. 1A-1B, Para. 30-31; see also Figs. 2A-2F) and comprising:
i) a first conductive material (16a, Figs. 1A-1B, Para. 31) at least partially on a first layer (in contact with first principal plane and substrate 11, Fig. 1A); 
ii) a second conductive material (16b, Figs. 1A-1B, Para. 31) at least partially on a second layer (in contact with second principal plane and substrate 11, Fig. 1A); and 
iii) a plurality of conductive pillars (13b, Figs. 1A-1B, Para. 31); wherein: 
the first conductive material (16a, Figs. 1A-1B, Para. 31), the second conductive material (16b, Figs. 1A-1B, Para. 31) and the conductive pillars (13b, Figs. 1A-1B, Para. 31) are arranged to form a first coil having an inductance (Figs. 1A-1B, Para. 30); and 
the first coil is arranged as a solenoid (Para. 31) having an axis that is approximately parallel to the upper surface of the packaging substrate (wherein the solenoid axis runs parallel with the planar surfaces of the substrate upper surface, Figs. 1A-1B); 
providing at least one first via (multiple 12a, Figs. 1A-1B, Para. 31) arranged to enable electrical coupling of the inductor structure to the integrated circuit and/or circuit component (contact via upper surface/first principal plane, Fig. 1B); and 
providing at least one second via (multiple 12a, Figs. 1A-1B, Para. 31) arranged to enable electrical coupling of the inductor structure to the PCB (contact via lower surface/second principal plane, Fig. 1B; see also where a plurality of vias 13a exist to form electrical connections).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edo, and further in view of Wang [US PG PUB 20040124545] (hereinafter Wang).

Regarding claim 8, the invention of Edo teaches,
the packaging substrate of claim 1, wherein the non-conductive material is a plastic (wherein the non-conductive material of the package substrate may be plastic; printed circuit board comprises plastic, Para. 1).
In addition, it is noted that Edo does mention,
a non-conductive material (wherein the non-conductive material of the package substrate 11 may be plastic [printed circuit board comprises plastic, Para. 1] and thus inherently not electrically conductive as required for the device to operate or else the solenoid would short circuit; see also the insulating substrate 11, Figs. 1A-1B, Para. 30-31).
Referring to the invention of Wang, Wang analogously teaches,
the limitations of claim 1, including
wherein the non-conductive material is a plastic (substrate 16, Para. 49). 
In view of such teachings of Edo and Wang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include non-conductive materials for the protection and proper functioning of the inductor structure (i.e. to separate the electrically conductive coil from other structures) and reducing fabrication costs and steps with such material.  In addition, such electrically isolating materials would have been known to further reduce undesirable electrical responses (i.e. eddy currents), (see MPEP § 2144.07).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edo, and further in view of Ahn et al. [US PG PUB 20020095768] (hereinafter Ahn).

Regarding claim 9, the invention of Edo teaches,
the packaging substrate of claim 1, wherein at least one of the first conductive material (16a, Figs. 1A-1B, Para. 31), the second conductive material (16b, Figs. 1A-1B, Para. 31) and the conductive pillars (13b, Figs. 1A-1B, Para. 31) comprises at least one of copper (forming through-hole 13a forming 13b, Para. 39) and aluminium.
The invention of Edo does not specifically teach, 
the conductive pillars comprises at least one of aluminium.
Referring to the invention of Ahn, Ahn analogously teaches,
the packaging substrate of claim 1, wherein at least one of the first conductive material (material of 109 on upper surface, Fig. 1A), the second conductive material (material of 109 on lower surface, Fig. 1A) and the conductive pillars comprises at least one of copper and aluminium (Para. 28-29).
In view of such teachings of Edo and Ahn, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use metals such as copper and/or aluminum due to their conductive properties and simplified fabrication for the intended structure (see MPEP § 2144.07).

Claims 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edo, and further in view of Hill et al. US PG PUB [20200006250] (hereinafter Hill).

Regarding claim 11, the invention of Edo does not specifically teach,
wherein the packaging substrate is one of a molded interconnect substrate and a laminate substrate.
However, the invention of Edo does mention,
techniques wherein laminated ceramic parts and wherein laminate substrates are used to reduce thickness and packaging area (Para. 2-3) wherein multiple chips may be processed on one substrate (Para. 35).  In addition, the multiple chip configuration would have been known to support structures of multiple dies or chips (Para. 28).
Referring to the invention of Hill, Hill analogously teaches, 
the packaging substrate of claim 1 wherein the packaging substrate is one of a molded interconnect substrate (117a-d, Fig. 1, Para. 34 and 43) and a laminate substrate (109, Fig. 1, Para. 29).
In view of such teachings by Edo and Hill, 
it would have been obvious to one skilled in the art at the time of the invention to use interconnecting segments and laminate layers for the substrate to facilitate fabrication of conductive structures such as inductors and control of structural stability and electrical properties such as reducing eddy currents and power loss.  Furthermore, a case of prima facie obviousness exists (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) for using a molded interconnect substrate (MIS) and/or a laminate substrate for the economic fabrication of said structure and electrical and structural optimization of said components and structure (see MPEP § 2144.07).

Regarding claim 14, the invention of Edo does not appear to directly teach,
a second coil having an inductance and arranged with the first coil to form a transformer or a coupled inductor.
However, the invention of Edo does mention,
a thin micro magnetic element (coil, transformer) is mounted on a semiconductor substrate (Para. 3).
Referring to the invention of Hill, Hill analogously teaches,
the packaging substrate of claim 1 comprising packaging substrate of claim 1 comprising a second coil (121, Fig. 1, Para. 39) having an inductance and arranged with the first coil (111, Fig. 1, Para. 39) to form a transformer or a coupled inductor (wherein stiffener 102, Fig. 1, Para. 37).
In view of such teachings by Edo and Hill, 
it would have been obvious to one skilled in the art at the time of the invention to utilize multiple coils to transfer energy from one coil to another or to control power transmission as the intended and known function of a transformer or coupled inductor (see MPEP § 2144.07).

Regarding claim 15, the invention of Edo does not appear to specifically teach,
wherein the second coil comprises: 
i) the first conductive material; 
ii) the second conductive material; and 
iii) another plurality of conductive pillars.
Referring to the invention of Hill, Hill analogously teaches, 
the packaging substrate of claim 14, wherein the second coil (121 [wherein 111 is the first coil], Fig. 1, Para. 39) comprises: 
i) the first conductive material (110, Figs. 1-3, Para. 39); 
ii) the second conductive material (116, Figs. 1-3, Para. 43); and 
iii) another plurality of conductive pillars (112, Figs. 1-3, Para. 39).
In view of such teachings by Edo and Hill, 
it would have been obvious to one skilled in the art at the time of the invention to utilize multiple coils of similar or the same design and/or structure to transfer energy from one coil to another or to control power transmission as the intended and known function of a transformer or coupled inductor (see MPEP § 2144.07).

Regarding claim 17, the invention of Edo teaches,
the packaging substrate of claim 1, wherein at least one of the first and second conductive materials (16a and 16b, respectively, Figs. 1A-1B, Para. 31) are formed.
The invention of Edo does not appear to specifically teach,
wherein at least one of the first and second conductive materials are formed using routing traces.
Referring to the invention of Hill, Hill analogously teaches, 
the packaging substrate of claim 1, wherein at least one of the first and second conductive materials (110 and 116, Figs. 1-3, Para. 39 and 43, respectively) are formed using routing traces (Para. 43).
In view of such teachings by Edo and Hill, 
it would have been obvious to one skilled in the art at the time of the invention to use routing traces to electrically connect the inductor structure to the integrated circuit and electrical components while minimizing distances and paths between structures.  In addition, routing traces would have been known as part of the fabrication process to connect components within the structure (i.e. printed circuit boards and/or integrated circuits) (see MPEP §2144.01 and §2144.03).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional prior art cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Feng et al.		[US PG PUB 20090160595] 
Schaffer et al. 		[US PG PUB 20080186124]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819